DETAILED ACTION
This non-final office action is in response to claims 1-15 filed on 11/15/2019 for examination. Claims 1-15 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information disclosure statement (IDS) submitted on 11/15/2019 has been considered by examiner. 
Drawings
The drawings filed on 11/15/2019 have been accepted. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
7.30.05) 
This application includes one or more claim limitations that do not use the word “means” or “step” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:  “a markup module to”, “a composition module to”, an upload module to”, a validation module to”, an encryption module to”, “a hash module to”, “a blockchain module to” and “a confirmation module to” in claim 12 and 14.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 1, claim recites “sub-level designs” twice, one in line 3 and one in line 6. There is lack of antecedent for the second “sub-level designs” because it’s not clear if two “sub-level designs” are same or different. 
Claim 2-11 are rejected for carrying same deficiencies as claim 1.
Regarding claim 12, it recites “the signature of the digital composition file” in line 12. There is lack of antecedent for “the signature of the digital composition file” because there are two “a signature” recited prior, one in line 9 and one in line 10.
Regarding claim 12 and 14, claim limitation  “a markup module to”, “a composition module to”, an upload module to”, a validation module to”, an encryption module to”, “a hash module to”, “a blockchain module to” and “a confirmation module to”  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate or tangible structure to perform the claimed function. In particular, the specification states the claimed function of each module. There is no disclosure of any particular structure, either explicitly or inherently to perform these functions. As would be recognized by those of ordinary skill in the art, these functions can be performed in any number of ways in hardware, software or a combination of the two. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim 13 and 15 are rejected for carrying same deficiencies as claim 12 and 14.

Claim Rejections - 35 USC § 101 (Abstract Idea) 
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more analyzed according to 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim recites a method for calculating network security rating based on the data collected from the visited devices in the past.
Regarding claim 1, 
Step 1: The claims 1-11 do fall into one of the four statutory categories of method and system. Nevertheless the claims 1-11 still are considered as abstract idea for the following prongs and reasons. 
Step 2A: Prong 1: The limitation of independent claim 1 recites: generating a hashed structure from the digital composition file where a node in the hashed structure for a first sub-level design is generated based on hashes of sub-level designs below the first sub-level design in the hierarchy, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical calculations, other than “sub-level design”, there is nothing in the claim element precludes the step from practically being performed by mathematical calculation. For example, generating a hashed structure based on multiple hashes. Thus, the claim 1 recites a mathematical receiving a digital composition file from a user and a post-solution activity, store the hashed structure and a hash of the digital composition file. Both of pre-solution and post-solution activities are insignificant generic data collection and storing functions and could be performed by generic computer.  
Prong 2: The judicial exception is not integrated into a practical application. In particular, the claim 1 does not recite any additional element to perform beyond routine steps of generating a hashed structures using multiple hashes. The claim recites the combination of additional elements of 1) receiving a digital composition file, 2) storing the hashed structure and hashed file. The combination of those steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claim 1 directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, receiving a file and storing data are well-understood routing amounts no more than mere instructions to apply the exception using a generic computer terms. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. The claim 1 is not patent eligible. Therefore claim 1 is rejected under 35 USC 101 (abstract idea).
The dependent claims 2-11 have also been fully analyzed. Each of these dependent claims are mere recites additional abstract idea or an insignificant, extra-solution activity. Therefore, the dependent claims also fail to integrate the abstract idea into a practical application. Moreover, the claims have also been analyzed regarding whether they recite significantly more than the abstract idea. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mahdavi et al. (US20140156053, hereinafter Ma) in view of Serret-Avila (US20140289523, hereinafter SA). 
Regarding claim 1, Ma teaches a method, comprising: receiving a digital composition file from a user, where the digital composition file comprises a top-level design and a hierarchy of sub-level designs (Ma: Para. 0051: the 3D design file comprises three different types of data, including 3D design data 49 (e.g. 3D CAD data), 2D contour data 51, and ALM machine parameter settings data 53; Para. 0057: the user may define the physical dimensions of the object. Similarly, the user may define rigidity, tensile strength, material, or any other physical characteristic of the desired 3D object. This information may be stored within the 3D design file 47 as design data 49, or may be stored within the 3D design file 47 as a separate type of data; Para. 0092: During the design stage, and once the user has selected a design for printing, the technical specifications must also be defined. This comprises defining the physical characteristics required of the printed 3D object. The physical characteristics may relate to any one or more of the following: physical dimensions including tolerances; build material to be used in printing; tensile strength; rigidity; Para. 0076: only a unique identifier associated with each different design is uploaded to the service provider). 
Yet, Ma does not teach generating a hashed structure from the digital composition file where a node in the hashed structure for a first sub-level design is generated based on hashes of sub-level designs below the first sub-level design in the hierarchy; storing the hashed structure and a hash of the digital composition file in association with the user.
 Para. 0091: Referring to FIG. 10A, a content file 1005—e.g., a document, movie, audio track, etc.—is partitioned logically and/or physically into a plurality of segments, Pi 1010. In a preferred embodiment, segments 1010 are of equal size; however, it will be appreciated that segments of different sizes could also be used. The hash of each segment 1010 is taken, yielding a plurality of hash values, H(Pi) 1012. Hash values 1012 are partitioned into groups 1014 (again, either logically or physically), and the hash of each such group, H(Gn-1,i) 1016, is computed. In the example shown in FIGS. 10A and 10B, groups of four hashes 1012 are concatenated; however, it will be appreciated that any suitable predefined number of hashes could be combined in any suitable manner without departing from the principles of the present invention. In addition, although a symmetric tree structure is shown in FIGS. 10A and 10B, one of ordinary skill in the art will appreciate that any suitable data structure could be used, including without limitation a b-tree, a binary tree, a t-ary tree, an asymmetric tree, or a tree with a non-uniform branching factor); storing the hashed structure and a hash of the digital composition file in association with the user (SA: Para. 0017: The signed root hash value and at least a portion of the rest of the hierarchy are stored on a computer readable medium for use in verifying the integrity of the digital file; Para. 0092: some or all of tree 1026 may be stored in, e.g., memory 218 of encoding system 202, and/or transmitted to a user's system 204 via, e.g., network 203, disc 280, or I/O port 212 for use and/or storage along with the content file 1005 to which it corresponds). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Ma to include generating a hashed structure from the digital composition file where a node in the hashed structure for a first sub-level design is generated based on hashes of sub-level designs below the first sub-level design in the 
Regarding claim 5, combination of Ma and SA teaches the method of claim 1. In addition, Ma further teaches where at least one of the sub-level designs of the digital composition file is received in an encrypted state and where the method comprises decrypting the at least one of the sub-level designs to facilitate generating the hashed structure (Ma: Para. 0009: receiving the 3D design file in encrypted format…. the response comprising a decryption key arranged to decrypt the encrypted 3D design file). 
Claim 2, 3, 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of SA, and further in view of Wilson (US20160212146).
Regarding claim 2, combination of Ma and SA teaches the method of claim 1.  
Yet, the combination does not teach generating a secure time stamp from a root of the hashed structure and where the secure time stamp is stored in a database with the hashed structure and the hash of the digital composition file.
However, in the same field of endeavor, Wilson teaches generating a secure time stamp from a root of the hashed structure and where the secure time stamp is stored in a database with the hashed structure and the hash of the digital composition file (Wilson: Para. 0011: The document author, who wishes to preserve a document in secrecy, can hash the document, send the hash value to the TTSA, who combines the submitted hash value with a timestamp, hashes the combination to produce a second hash value, digitally signs the second hash value with a private key, and returns the signed hash value along with the timestamp information to the document author. The document author then stores the signed second hash and timestamp information with the original document). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include 
Regarding claim 3, combination of Ma and SA teaches the method of claim 1.
Yet, the combination does not teach providing the user an authentication signal, the authentication signal comprising the secure time stamp and at least one of: a hash of the digital composition file, and a hash of a revealed sub-level design and a path from a leaf node in the hashed structure containing the revealed sub-level design to a root of the hashed structure, where the hash of the sub-level design allows the user to authenticate a date of authorship of the revealed sub-level design without revealing components of the digital composition file external to the revealed sub-level design.
However, in the same field of endeavor, Wilson teaches providing the user an authentication signal, the authentication signal comprising the secure time stamp and at least one of: a hash of the digital composition file, and a hash of a revealed sub-level design and a path from a leaf node in the hashed structure containing the revealed sub-level design to a root of the hashed structure, where the hash of the sub-level design allows the user to authenticate a date of authorship of the revealed sub-level design without revealing components of the digital composition file external to the revealed sub-level design (Wilson: Para. 0012: At a later time, upon needing to establish the date of the document as that indicated by the timestamp, a verification process is performed. The document is hashed again by a party trusted by both the document author and the party challenging the document's asserted date, and the hash value is combined with the timestamp. This combination is then hashed to produce yet another hash value for final verification. In parallel, the digitally signed hash value provided by the TTSA is decrypted with the TTSA's public key, and the result is compared with the final verification hash value. If there is a match, the TTSA's credibility is used as the basis for trusting the document date indicated by the timestamp). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include providing the user an authentication signal, the authentication signal comprising the secure time stamp and at least one of: a hash of the digital composition file, and a hash of a revealed sub-level design and a path from a leaf node in the hashed structure containing the revealed sub-level design to a root of the hashed structure, where the hash of the sub-level design allows the user to authenticate a date of authorship of the revealed sub-level design without revealing components of the digital composition file external to the revealed sub-level design as disclosed by Wilson. One of ordinary skill in the art would have been motivated to make this modification in order to protect document as suggested by Wilson (Wilson: Para. 0002).
Regarding claim 6, combination of Ma and SA teaches the method of claim 1.
Yet, the combination does not teach encrypting the sub-level designs, and where the hashed structure is generated based at least in part on the encrypted versions of the sub-level designs.
However, in the same field of endeavor, Wilson teaches encrypting the sub-level designs, and where the hashed structure is generated based at least in part on the encrypted versions of the sub-level designs (Wilson: Para. 0004: The term electronic document includes both word processing files, ASCII text files and other digital files, including data files, executable software programs, and files in encrypted, compressed, and/or fitting defined file formats; Para. 0050: A document 103 is created and hashed with a hash function 104 to produce a document hash value 105; Para. 0110: submitter resources associated with a valid, open subscription account contact the DDL resources with identifying information, signal the start of an IVC submission process… The processing may include an encryption process). 

Regarding claim 7, combination of Ma and SA teaches the method of claim 1. In addition, MA further teaches generating encryption keys for encrypting the sub-level designs, and storing the encryption keys to facilitate recovery of the sub-level designs (Ma: Para. 0057: The amended 3D design file 47 is subsequently encrypted using one or more encryption keys provided to the user 17 by the service provider 21… The server 31 maintains a record in its database 33, of the amended 3D design file's unique identifier, in addition to maintaining a record of the encryption key used to encrypt the design file). 
Regarding claim 11, combination of Ma and SA teaches the method of claim 1.
Yet, the combination does not explicitly teach providing a confirmation signal to the user, where the confirmation signal is based on the hash of the digital composition file.
However, in the same field of endeavor, Wilson teaches providing a confirmation signal to the user, where the confirmation signal is based on the hash of the digital composition file (Wilson: Para. 0085: TI 401 independently generates an IVC 405 from a copy of document 303, using a copy of IVC generator 304, which was originally used to produce IVC 305… IVC generator 304 may be SHA-1, SHA-2, which comprises SHA-224, SHA-256, SHA-348 and SHA-512, MD-5, another hash function…. TI 401 then compares the provided copy of IVC 305 with independently generated IVC 405 with comparison processor 406….. Responsive to a match, TI 401 issues validation certificate 407, and provides it to challenger 402). 
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of SA, and further in view of Milazzo et al. (US20170279783, hereinafter Mi). 
Regarding claim 4, combination of Ma and SA teaches the method of claim 1. In addition, SA teaches where the hashed structure and the hash of the digital file are stored (SA: Para. 0017: The signed root hash value and at least a portion of the rest of the hierarchy are stored on a computer readable medium for use in verifying the integrity of the digital file; Para. 0092: some or all of tree 1026 may be stored in, e.g., memory 218 of encoding system 202, and/or transmitted to a user's system 204 via, e.g., network 203, disc 280, or I/O port 212 for use and/or storage along with the content file 1005 to which it corresponds). 
Yet, the combination does not teach where data are stored using a blockchain.
However, in the same field of endeavor, Mi teaches data are stored using a blockchain (Mi: Para. 0063: each node in the network independently validates the request to ensure that the request complies with one or more rules. For example, the information that is requested to be posted to the ledger may identify the content provider that made the request, a path that indicates a location at which the encrypted file is stored, and a hash of the encrypted file. As part of the validation, the individual nodes may verify that the purported file is available at the location indicated in the request and may authenticate the content provider to verify that the content provider is authorized to post to the ledger…..then the record for the 3D model file can be added by each of the nodes to the respective instances of the ledger stored at each of the nodes). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include data are stored using a blockchain as disclosed by Mi. One of ordinary skill in the art would have been motivated to make this modification in order to secure store and distribution of 3D model files using blockchain as suggested by Mi (Mi: Para. 0002 and 0003). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of SA, and further in view of Bolosky et al. (US20020194484, hereinafter Bo). 
Regarding claim 8, combination of Ma and SA teaches the method of claim 1.
Yet, the combination does not teach where the sub-level designs are described by metadata, and where the metadata is incorporated into the hashed structure.
However, in the same field of endeavor, Bo teaches where the sub-level designs are described by metadata, and where the metadata is incorporated into the hashed structure (Bo: Claim 1: computing a hash value of each modified encrypted file, one or more of the modified encrypted files comprising file data and a metadata stream that comprises a header and an indexing structure; Para. 0077: the metadata stream 404 of the file 400 stores metadata used to describe the contents of the file and to decrypt the file. The metadata stream 404 contains a header 406, a tree structure 408, and some per user information 410; Para. 0079: The header 406 contains information pertaining to the file and which may be used to validate the file. In FIG. 4, the header 406 is illustrated as including such file information as a file number 412, a revision number 414, a hash value 416 of the root of tree structure 408, and an optional digital signature 418). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of SA, and further in view of Akerwall (US20160292396, hereinafter AK). 
Regarding claim 9, combination of Ma and SA teaches the method of claim 1.
Yet, the combination does not explicitly teach where the metadata includes private metadata and public metadata, and where the private data is incorporated into the hashed structure in an encrypted state.
However, in the same field of endeavor, AK teaches where the metadata includes private metadata and public metadata, and where the private data is incorporated into the hashed structure in an encrypted state (AK: Para. 0050: a system may also store and use metadata related to the content that is registered. This metadata can be a combination of private (i.e., the metadata is only available and visible to the person or organization that registered the content) and/or public; Para. 0032: A first step comprises the calculation of a content identifier associated with a particular content that is to be authenticated; Para. 0033: A second step comprises the creation of a concatenated string that at least partially includes, and or at least is partially generated from, the content identifier described above, the sequence identifier (published or private) and the user-identifying information (published or private). A digest is calculated from the concatenated string). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include where the metadata includes private metadata and public metadata, and where the private data is incorporated into the hashed structure in an encrypted state as disclosed by AK. One of ordinary skill in . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of SA, and further in view of Choi et al. (US20110286624, hereinafter Choi). 
Regarding claim 10, combination of Ma and SA teaches the method of claim 1.
Yet, the combination does not teach watermarking at least one of the top-level design, a sub-level design, and the digital composition file.  
However, in the same field of endeavor, Choi teaches watermarking at least one of the top-level design, a sub-level design, and the digital composition file (Choi: Para. 0034: A 3D mesh model is applied at CAD modeling of a rapid prototyping system; Para. 0001: a method and apparatus for digital watermarking for authenticating integrity of a 3D mesh model that is used in a rapid prototyping system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include watermarking at least one of the top-level design, a sub-level design, and the digital composition file as disclosed by Choi. One of ordinary skill in the art would have been motivated to make this modification in order to prevent illegal copying using watermarking technique as suggested by Choi (Choi: Para. 0005). 
Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of SA,  and further in view of Jaffe et al. (US20090254530, hereinafter Ja). 
Regarding claim 12, Ma teaches a system comprising a composition file generation module to generate, from the set of design elements and the design file, a digital composition file comprising a top-level design and a hierarchy of sub-level designs (Ma: Para. 0051: Preferably, the 3D design file comprises three different types of data, including 3D design data 49 (e.g. 3D CAD data), 2D contour data 51, and ALM machine parameter settings data 53; Para. 0057: the user may define the physical dimensions of the object. Similarly, the user may define rigidity, tensile strength, material, or any other physical characteristic of the desired 3D object. This information may be stored within the 3D design file 47 as design data 49, or may be stored within the 3D design file 47 as a separate type of data….The amended 3D design file 47…. and is uploaded to the service provider server 31; Para. 0092: During the design stage, and once the user has selected a design for printing, the technical specifications must also be defined. This comprises defining the physical characteristics required of the printed 3D object. The physical characteristics may relate to any one or more of the following: physical dimensions including tolerances; build material to be used in printing; tensile strength; rigidity); an upload module to deliver the digital composition file to a design authentication service (Ma: Para. 0057: The amended 3D design file 47…. and is uploaded to the service provider server 31; Para. 0020: authenticating the printing of a 3D article at a 3D printer according to a 3D print file describing a 3D design. The method comprises: receiving an authentication request from a 3D print server that is associated with the 3D printer, the request comprising a unique design identifier associated with a 3D design file……verifying….comparing….generating an authentication signal; Para. 0048: the server is configured to construct an authentication request for forwarding to the service provider. This authentication request is used by the service provider to determine if the requesting entity is authorised to access the contents of the 3D design file). 
Yet, Ma does not teach a markup module to allow a user to identify a set of design elements from a design file for protection; where the design authentication service stores the signature of the digital composition file and a hashed structure generated from the digital composition file in association with the user; a validation module to verify that a signature obtained from a validation signal received from the design authentication service matches a signature of the digital composition file.
 The tree enables efficient authentication of the content contained at an arbitrary, user-selected location within a content file, and enables decoding/playing device 204 to efficiently and dynamically authenticate successive blocks of content starting from the selected location); where the design authentication service stores the signature of the digital composition file and a hashed structure generated from the digital composition file in association with the user (SA: Para. 0017: The signed root hash value and at least a portion of the rest of the hierarchy are stored on a computer readable medium for use in verifying the integrity of the digital file; Para. 0092: some or all of tree 1026 may be stored in, e.g., memory 218 of encoding system 202, and/or transmitted to a user's system 204 via, e.g., network 203, disc 280, or I/O port 212 for use and/or storage along with the content file 1005 to which it corresponds). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Ma to include a markup module to allow a user to identify a set of design elements from a design file for protection; where the design authentication service stores the signature of the digital composition file and a hashed structure generated from the digital composition file in association with the user as disclosed by SA. One of ordinary skill in the art would have been motivated to make this modification in order to protect electronic document as suggested by SA (SA: Para. 0003).
Yet, combination of Ma and SA does not teach a validation module to verify that a signature obtained from a validation signal received from the design authentication service matches a signature of the digital composition file.
However, in the same field of endeavor, Ja teaches a validation module to verify that a signature obtained from a validation signal received from the design authentication service matches a signature of the digital composition file (Ja: Para. 0086: If the recalculated signature (SIGR) matches 176 the provided signature (SIGP), the image may be viewed 248 and is marked authenticated 249 as a valid image using total image authentication (TIA)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include a validation module to verify that a signature obtained from a validation signal received from the design authentication service matches a signature of the digital composition file as disclosed by Ja. One of ordinary skill in the art would have been motivated to make this modification in order to protect the authenticity of digital document as suggested by Ja (Ja: Para. 0004). 
Regarding claim 13, combination of Ma, SA and Ja teaches the method of claim 12. In addition, Ma further teaches an encryption module to encrypt a sub-level design (Ma: Para. 0009: receiving the 3D design file in encrypted format, the 3D design file comprising a unique design file identifier; Para. 0051: FIG. 3 is a schematic outline of the contents of a secure, encrypted 3D design file 47, used in the system outlined in FIG. 2, in accordance with a preferred embodiment. Preferably, the 3D design file comprises three different types of data, including 3D design data 49 (e.g. 3D CAD data), 2D contour data 51, and ALM machine parameter settings data 53; Para. 0054: Each one of the different data types comprised in the secure 3D design file 47 is encrypted with a different encryption key). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of SA and further in view of  Fisher et al. (US20160283920, hereinafter Fisher).
Regarding claim 14, Ma teaches a system comprising a validation module to receive a digital composition file from a user, and to verify consistency and completeness of the digital composition file (Ma: Para. 0020: authenticating the printing of a 3D article at a 3D printer according to a 3D print file describing a 3D design. The method comprises: receiving an authentication request from a 3D print server that is associated with the 3D printer, the request comprising a unique design identifier associated with a 3D design file……verifying….comparing….generating an authentication signal); where Preferably, the 3D design file comprises three different types of data, including 3D design data 49 (e.g. 3D CAD data), 2D contour data 51, and ALM machine parameter settings data 53; Para. 0057: the user may define the physical dimensions of the object. Similarly, the user may define rigidity, tensile strength, material, or any other physical characteristic of the desired 3D object. This information may be stored within the 3D design file 47 as design data 49, or may be stored within the 3D design file 47 as a separate type of data….The amended 3D design file 47…. and is uploaded to the service provider server 31; Para. 0092: During the design stage, and once the user has selected a design for printing, the technical specifications must also be defined. This comprises defining the physical characteristics required of the printed 3D object. The physical characteristics may relate to any one or more of the following: physical dimensions including tolerances; build material to be used in printing; tensile strength; rigidity); 
Yet, Ma does not teach a hash module to generate a hashed structure from the digital composition file based on the hierarchy of sub-level designs; a blockchain module to store in a blockchain, a root of the hashed structure and a hash of the digital composition file in association with the user; and a confirmation module to provide the user the hash of the digital composition file; and evidence the hashed structure was stored in the blockchain.
However, in the same field of endeavor, SA teaches a hash module to generate a hashed structure from the digital composition file based on the hierarchy of sub-level designs (SA: Para. 0091: Referring to FIG. 10A, a content file 1005—e.g., a document, movie, audio track, etc.—is partitioned logically and/or physically into a plurality of segments, Pi 1010. In a preferred embodiment, segments 1010 are of equal size; however, it will be appreciated that segments of different sizes could also be used. The hash of each segment 1010 is taken, yielding a plurality of hash values, H(Pi) 1012. Hash values 1012 are partitioned into groups 1014 (again, either logically or physically), and the hash of each such group, H(Gn-1,i) 1016, is computed. In the example shown in FIGS. 10A and 10B, groups of four hashes 1012 are concatenated; however, it will be appreciated that any suitable predefined number of hashes could be combined in any suitable manner without departing from the principles of the present invention. In addition, although a symmetric tree structure is shown in FIGS. 10A and 10B, one of ordinary skill in the art will appreciate that any suitable data structure could be used, including without limitation a b-tree, a binary tree, a t-ary tree, an asymmetric tree, or a tree with a non-uniform branching factor); storing a root of the hashed structure and a hash of the digital composition file in association with the user (SA: Para. 0017: The signed root hash value and at least a portion of the rest of the hierarchy are stored on a computer readable medium for use in verifying the integrity of the digital file; Para. 0092: some or all of tree 1026 may be stored in, e.g., memory 218 of encoding system 202, and/or transmitted to a user's system 204 via, e.g., network 203, disc 280, or I/O port 212 for use and/or storage along with the content file 1005 to which it corresponds);  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Ma to include a hashed structure from the digital composition file based on the hierarchy of sub-level designs and storing a root of the hashed structure and a hash of the digital composition file in association with the user as disclosed by SA. One of ordinary skill in the art would have been motivated to make this modification in order to protect electronic document as suggested by SA (SA: Para. 0003).
Combination of Ma and SA does not teach a blockchain module to store data on a blockchain, a confirmation module to provide the user the hash of the digital composition file and evidence the hashed structure was stored in the blockchain. 
However, in the same field of endeavor, Fisher teaches a blockchain module to store data on a blockchain (Fisher: Para. 0024: The blockchain is a distributed database; in order to independently verify the chain of ownership or validity of any and every bitcoin (amount), each network node stores its own copy of the block chain; Para. 0026: the Blockchain of Consensus allows a file's hash to be published to the blockchain as irrefutable proof that the file existed at a given time in the past), a confirmation module to provide the user the hash of the digital composition file (Fisher: Para. 0021: The user then receives hash file and timestamp from server 58) and evidence the hashed structure was stored in the blockchain (Fisher: Fig. 3: (client) hash file locally and send hash to server; (server) publish hash to blockchain and return TxID to client; Para. 0018: Client 90 would then either perform all the steps outlined in FIG. 1 and FIG. 2, and these would be and provide the data used to send hashed file to server 33. The server 91 would then post the two 34 base58 character words or addresses to the Bitcoin network or blockchain, and the server sends Transaction ID to client 34). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include a blockchain module to store data on a blockchain, a confirmation module to provide the user the hash of the digital composition file and evidence the hashed structure was stored in the blockchain as disclosed by Fisher. One of ordinary skill in the art would have been motivated to make this modification in order to publish file to the blockchain without revealing the original file as suggested by Fisher (Fisher: Para. 0008).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of SA and Fisher, and further in view of Wilson.
Regarding claim 15, combination of Ma, SA and Fisher teaches the method of claim 14. In addition, Ma further teaches an encryption module to generate an encrypted sub-level design from a first sub-level design, (Ma: Para. 0009: receiving the 3D design file in encrypted format, the 3D design file comprising a unique design file identifier; Para. 0051: FIG. 3 is a schematic outline of the contents of a secure, encrypted 3D design file 47, used in the system outlined in FIG. 2, in accordance with a preferred embodiment. Preferably, the 3D design file comprises three different types of data, including 3D design data 49 (e.g. 3D CAD data), 2D contour data 51, and ALM machine parameter settings data 53; Para. 0054: Each one of the different data types comprised in the secure 3D design file 47 is encrypted with a different encryption key); where the encryption module ensures at least one of reproducibility of the encrypted sub-level design, and decryptability of the sub- level design (Ma: Para. 0011: the decryption step may comprise decrypting a 3D printer configuration file included in the 3D design file). 
Yet, the combination does not teach where the hash module uses the encrypted sub-level design in place of the first sub-level design when generating the hashed structure.
However, in the same field of endeavor, Wilson teaches where the hash module uses the encrypted sub-level design in place of the first sub-level design when generating the hashed structure (Wilson: Para. 0004: The term electronic document includes both word processing files, ASCII text files and other digital files, including data files, executable software programs, and files in encrypted, compressed, and/or fitting defined file formats; Para. 0050: A document 103 is created and hashed with a hash function 104 to produce a document hash value 105; Para. 0110: submitter resources associated with a valid, open subscription account contact the DDL resources with identifying information, signal the start of an IVC submission process… The processing may include an encryption process). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include where the hash module uses the encrypted sub-level design in place of the first sub-level design when generating the hashed structure as disclosed by Fisher. One of ordinary skill in the art would have been motivated to make this modification in order to protect document as suggested by Wilson (Wilson: Para. 0002).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Posillico et al. US10846808: upload 3D design file, hashing file and save to blockchain
Pare et al. US10201939: watermarking in composition file, 3D model file
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST, except Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438